Citation Nr: 1030530	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  05-03 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to an initial disability rating greater than 20 
percent for low back strain.

2.  Entitlement to an initial compensable disability rating for 
hepatitis.

3.  Entitlement to an initial compensable disability rating for 
bilateral tinea pedis with bilateral ingrown toenails.

4.  Entitlement to an initial compensable disability rating for 
polyneuropathy, right upper extremity.

5.  Entitlement to an initial compensable disability rating for 
polyneuropathy, left upper extremity.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active service from July 1999 to September 2003.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2003 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in March 2004, a statement of the case 
was issued in December 2004, and a substantive appeal was 
received in January 2005.

The Board notes that during the course of this appeal, the 
Veteran has twice initiated a separate appeal seeking a higher 
disability rating for service-connected posttraumatic stress 
disorder  (PTSD).  A statement of the case addressing this matter 
was issued in November 2005, and another was issued in November 
2009 (after the Veteran newly raised the issue again).  However, 
the claims file reflects that, to date, there has been no 
substantive appeal received to perfect an appeal of that issue 
for Board review.  Therefore, that issue is not before the Board 
at this time.


FINDINGS OF FACT

1.  The Veteran's low back strain is not manifested by severe 
limitation of motion, nor severe intervertebral disc syndrome, 
nor severe lumbosacral strain with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation of 
forward bending in the standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion; it is also not manifested by forward flexion 
limited to 30 degrees or less, nor ankylosis, nor incapacitating 
episodes having a total duration of 4 weeks during a 12 month 
period.

2.  The Veteran's hepatitis is not manifested by serologic 
evidence of current pathology and is not manifested by 
intermittent fatigue, malaise, and anorexia, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant pain) 
having a total duration of at least one week, but less than two 
weeks, during a 12- month period.

3.  The Veteran's bilateral tinea pedis with bilateral ingrown 
toenails is manifested by symptoms analogous to superficial 
scarring that is painful on examination, but not manifested by 
limited motion in an area or areas exceeding 12 square inches (77 
square centimeters), not manifested by involvement of 20 percent 
of the entire body or exposed areas, not manifested by the need 
for systemic therapy such as corticosteroids or other 
immunosuppressive drugs for six weeks during a 12 month period, 
and not otherwise manifested by moderately severe disability of 
the foot or further limitation of function.

4.  The Veteran's polyneuropathy, right upper extremity, is not 
manifested by incomplete paralysis of the median nerve nor by 
limitation of motion.

5.  The Veteran's polyneuropathy, left upper extremity, is not 
manifested by incomplete paralysis of the median nerve nor by 
limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for assignment of an initial disability rating 
greater than 20 percent for low back strain have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.71(a), Diagnostic Codes 5285 - 5295 (effective through 
September 25, 2003), Diagnostic Code 5293 (prior to September 23, 
2002), Diagnostic Code 5293 (effective from September 23, 2002, 
and reclassified to 5243 effective September 26, 2003), 
Diagnostic Codes 5235 - 5243 (effective September 26, 2003, 
including reclassification of Diagnostic Codes 5285 - 5295).

2.  The criteria for an initial compensable disability rating for 
hepatitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including § 4.7 and Code 7354 (2009).

3.  The criteria for separate 10 percent initial disability 
ratings (but no higher) for each of the ingrown toenails of the 
bilateral great toes, as manifestations of the bilateral tinea 
pedis with ingrown toenails, have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, 
4.118, Diagnostic Codes 5284, 7801, 7802, 7803, 7804, 7805, 7806, 
7813, 7899 (2009).

4.  The criteria for an initial compensable disability rating for 
polyneuropathy, right upper extremity, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including 
§§ 4.7, 4.71a, Diagnostic Code, 5215, 8515 (2009).

5.  The criteria for an initial compensable disability rating for 
polyneuropathy, left upper extremity, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including 
§§ 4.7, 4.71a, Diagnostic Code, 5215, 8515 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking higher initial disability ratings for 
multiple service-connected disabilities.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there 
is a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  Where the appeal arises from the 
original assignment of a disability evaluation following an award 
of service connection, the severity of the disability at issue is 
to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels of 
compensation from the time the increased rating claim was filed 
until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  The analysis in the following decision is undertaken 
with consideration of the possibility that different ratings may 
be warranted for different time periods.

The Board also notes that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration 
of functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

1.	 Low back strain

A review of the Veteran's service treatment records shows that 
the Veteran was noted to have mechanical low back pain in July 
2001.  The Veteran filed a claim for service connection for a 
back disorder while still on active duty and was afforded a VA 
examination in September 2003 which showed an assessment of 
lumbar muscular strain.  By rating decision dated in December 
2003 the RO granted service connection for a lumbar muscular 
strain and assigned a 20 percent disability rating under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5292 effective September 
8, 2003, the day after the Veteran's discharge from military 
service.   

	
      

Rating Criteria

As above, the Veteran's low lumbar spine disorder is also rated 
under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5292 (2002), the 
prior diagnostic code for limitation of motion of the lumbar 
spine.  During the pendency of this appeal, revisions were made 
to the Schedule for Rating Disabilities for spine disorders.  
Specifically, on August 26, 2003, the rating criteria for all 
spinal disabilities, including intervertebral disc syndrome were 
revised and published in the Federal Register.  See 66 Fed. Reg. 
51454-51458 (Sep 26, 2003) (now codified as amended at 38 C.F.R. 
§ 4.71(a), DCs 5235 to 5243).  

Where the law or regulations governing a claim change while the 
claim is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  
Accordingly, the Board is generally required to review both the 
pre- and post-September 26, 2003, rating criteria to determine 
the proper evaluation for the veteran's disability.  If it is 
determined that the new criteria is more favorable, the new 
criteria may not be applied for the period prior to the revision.  
See VAOPGCPREC 3-2000 (April 10, 2000).  As limited by 38 
U.S.C.A. § 5110(g) (West 2002), the effective date of any 
increase assigned under the amended version of the rating 
schedule can be no earlier than the effective date of the 
regulation.

Effective September 23, 2002 to September 25, 2003, 
intervertebral disc syndrome (preoperatively or postoperatively) 
was to be rated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under Section 
4.25 separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all other 
disabilities, whichever method results in the higher evaluation.  
Incapacitating episodes having a total duration of at least one 
week but less than two weeks during the past 12 months warranted 
a 10 percent disability evaluation.  Incapacitating episodes 
having a total duration of at least two weeks but less than four 
weeks during the past 12 months warranted a 20 percent disability 
evaluation.  Incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the past 12 
months warranted a 40 percent disability evaluation.  
Incapacitating episodes having a total duration of at least six 
weeks during the past 12 months warranted a 60 percent 
evaluation.  38 C.F.R. § 4.71a, DC 5293 (2003).

Note (1):  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  38 C.F.R. § 4.71a, DC 5293 (2003).

Prior to September 26, 2003, for limitation of motion of the 
lumbar spine, a 40 percent rating was assigned when the 
limitation of motion was severe, a 20 rating percent was assigned 
when it was moderate, and a 10 percent rating was assigned when 
it was slight.  38 C.F.R. § 4.71a, DC 5292 (2002).  For 
limitation of motion of the cervical spine a 30 percent rating 
was assigned when the limitation of motion was severe, a 20 
percent rating was assigned when it was moderate, and a 10 
percent rating was assigned when it was slight.  38 C.F.R. 
§ 4.71a, DC 5290 (2002).    

Also prior to September 26, 2003, pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5295, lumbosacral strain was rated as 40 percent 
disabling if severe, with listing of whole spine to opposite 
side, positive Goldthwait's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint space, 
or some of the above with abnormal mobility on forced motion.  
With muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position, a 20 percent 
rating was warranted.  With characteristic pain on motion, a 10 
percent rating was warranted.  With slight subjective symptoms 
only, a noncompensable (0 percent) rating was warranted.

A new rating formula for the spine became effective September 26, 
2003.  Under the new rating formula, intervertebral disc syndrome 
should be evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation when 
all disabilities are combined under § 4.25.  Under the General 
Rating Formula for Diseases and Injuries of the Spine a 100 
percent evaluation is appropriate for unfavorable ankylosis of 
the entire spine; a 50 percent evaluation is appropriate for 
unfavorable ankylosis of the entire thoracolumbar spine; a 40 
percent evaluation is appropriate for favorable ankylosis of the 
entire cervical spine; or, forward flexion of the thoracolumbar 
spine of 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 30 percent evaluation is 
appropriate for forward flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the entire cervical spine.  A 
20 percent evaluation is appropriate where there is forward 
flexion of the thoracolumbar spine greater than 30 degrees but 
not greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 degrees; 
or, the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 10 percent evaluation is appropriate where there is 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion of 
the cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 degrees; 
or, combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral body fracture with loss 
of 50 percent or more of the height.  38 C.F.R. § 4.71a, DC 5237 
(effective September 26, 2003).

Under the new Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 10 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months; a 20 percent disability evaluation is 
warranted for incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the past 12 
months; a 40 percent disability evaluation is warranted for 
incapacitating episodes having a total duration of at least four 
weeks but less than six weeks during the past 12 months; and a 60 
percent disability evaluation is warranted for incapacitating 
episodes having a total duration of at least six weeks during the 
past 12 months.  38 C.F.R. § 4.71a, DC 5243 (effective September 
26, 2003).

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 degrees, 
and left and right lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  38 C.F.R. § 4.71a, 
DC 5235-43, Note (2).

Under both the old and the new criteria, it should also be noted 
that when evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond that 
reflected on range of motion measurements.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

	Medical Evidence

Preliminarily, the Board notes that the Veteran's service-
connected pathology is low back strain without any clear 
inclusion of any intervertebral disc disease.

A September 2003 VA examination report is of record and presents 
substantial information and clinical findings pertinent to this 
appeal.  The report shows that the Veteran reported low back pain 
in the entire low back and ridge of the pelvis; he reported that 
the condition had been affecting him for approximately one year.  
He reported that the pain was constant but worse during flares.  
The Veteran said that he missed two weeks from work due to the 
condition, but "[n]o bed rest was recommended."  Clinical 
examination of the lumbar spine revealed no ankylosis.  Active 
flexion was to 60 degrees, including accounting for limitation 
due to pain.  Active extension was to 15 degrees, including 
accounting for limitation due to pain.  Active lateral flexion 
was to 40 degrees bilaterally, including accounting for 
limitation due to pain.  Active rotation was to 35 degrees 
bilaterally, including accounting for limitation due to pain.  
The examiner expressly explained that the limitation due to pain, 
reflected in the measurements above, was the only limiting DeLuca 
factor; there was no limitation due to fatigue, weakness, lack of 
endurance, or incoordination.

A November 2005 VA examination report is also of record, and also 
presents substantial information and clinical findings pertinent 
to this appeal.  The report shows the Veteran's essentially 
consistent account of his symptoms, including a discussion of 
pain, that the condition was not incapacitating, and that he 
cannot do heavy lifting or bending activities.  Clinical 
examination of the thoracolumbar spine revealed, most 
pertinently, range of motion measurements accounting for 
functional limitation due to pain.  Flexion was to 70 degrees, 
including accounting for limitation due to pain.  Extension was 
to 20 degrees, including accounting for limitation due to pain.  
Lateral flexion was to 20 degrees bilaterally, including 
accounting for limitation due to pain.  Rotation was to 20 
degrees bilaterally, including accounting for limitation due to 
pain.  The examiner found that pain had the major functional 
impact after repetitive use, as accounted for in the measurements 
above.  There was no additional limitation due to fatigue, 
weakness, lack of endurance, or incoordination.  The examiner 
expressly noted that there were no signs of intervertebral disc 
syndrome with chronic and permanent nerve root involvement.

A January 2008 VA examination report presents additional 
information and clinical findings pertinent to this appeal.  The 
Veteran's documented description of symptoms was essentially 
consistent, this time describing that the pain was constant with 
occasional flare-ups in severity necessitating bed rest, and that 
he functioned with the assistance of medication.  The Veteran 
denied that the condition had resulted in any incapacitation.  
Clinical examination of the thoracolumbar spine revealed no 
ankylosis of the lumbar spine.  Flexion was to 50 degrees, with 
pain occurring at 40 degrees.  Extension was to 30 degrees, 
including accounting for limitation due to pain.  Lateral flexion 
was to 20 degrees bilaterally, including accounting for 
limitation due to pain.  Rotation was to 20 degrees bilaterally, 
including accounting for limitation due to pain.  The examiner 
found that pain had the major functional impact after repetitive 
use, as accounted for in the measurements above.  There was no 
additional limitation due to fatigue, weakness, lack of 
endurance, or incoordination.

The examiner commented that the Veteran's pain after repetitive 
use additionally limited the joint function by 5 degrees, and the 
Board has duly taken this finding into account.  The Board also 
notes that the report shows mild disc degeneration on x-ray at 
L4-5 and L5-S1.  The Board notes that even with consideration of 
this information, the January 2008 report reflects that the 
Veteran has more than 30 degrees of thoracolumbar flexion, and 
that the Veteran has not had significant incapacitating episodes 
from the back pathology (even assuming that the mild disc 
degeneration is part of the service-connected low back strain 
pathology).

A December 2009 VA examination report was also recently added to 
the record, presenting more substantial information and clinical 
findings pertinent to this appeal.  The report documents the 
Veteran's account of symptoms, including limitation in walking 
that the Veteran described as being only able to walk 15 feet in 
20 minutes.  The Veteran denied experiencing falls due to his 
spine condition.  He endorsed experiencing stiffness, spasms, and 
decreased motion, but denied experiencing fatigue, paresthesia, 
or numbness.  The Veteran described constant severe pain 
exacerbated by physical activity, but he can function with rest 
and medication such as Tylenol.  Over the previous 12 months, the 
Veteran recalled an incapacitating episode lasting "3 weeks 
days."  The Veteran described that bending and lifting was 
difficult.  Significantly, the Veteran denied experiencing any 
bladder problems, bowel problems, or erectile dysfunction.

Clinical examination of the thoracolumbar spine in December 2009 
revealed no ankylosis of the lumbar spine.  Flexion was to 70 
degrees, with pain occurring at 60 degrees and repetitive range 
of motion possible to 60 degrees.  Extension was to 20 degrees, 
with pain occurring at 10 degrees and repetitive range of motion 
possible to 10 degrees.  Lateral flexion was to 20 degrees 
bilaterally, including accounting for limitation due to pain and 
repetitive motion.  Rotation was to 20 degrees bilaterally, 
including accounting for limitation due to pain.  The examiner 
found that pain had the major functional impact after repetitive 
use, as accounted for in the measurements above.  There was no 
additional limitation due to fatigue, weakness, lack of 
endurance, or incoordination.

Also of record are VA outpatient treatment records dated through 
November 2008 which primarily show treatment for other disorders 
but include some treatment for the Veteran's back disorder.  

	Analysis

Given the evidence of record, the Board finds that a disability 
rating greater than 20 percent is not warranted for the 
orthopedic manifestations of the Veteran's lumbar spine disorder.  
First, the Veteran's range of motion does not meet the criteria 
for a 40 percent rating under the current DC 5237 as his forward 
flexion is greater than 30 degrees, both with pain and without 
pain.  As above, the Veteran had flexion to 60 degrees in 
September 2003, flexion to 70 degrees in November 2005, flexion 
to 50 degrees with pain at 40 degrees in January 2008, and 
flexion to 70 degrees with pain at 60 degrees in December 2009.  
Second, the Veteran does not meet the criteria for a 40 percent 
rating under the pre-September 26, 2003 DC 5295 as there is no 
indication of severe lumbosacral strain with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  Third, the Veteran does not 
meet the criteria for a 40 percent rating under the pre-September 
26, 2003 DC 5292 as there is no indication in the record of 
"severe" limitation of motion of the lumbar spine.  All 
symptomatology and limitations of motion noted on physical 
examination are characterized as mild or moderate.  Fourth, there 
is no evidence of severe intervertebral disc syndrome with 
recurring attacks to warrant a 40 percent rating under the old DC 
5293 (2002).  Finally, there is no evidence of incapacitating 
episodes having a total duration of at least four weeks but less 
than six weeks during the past 12 months.  While the Veteran 
recalled an incapacitating episode lasting "3 weeks days" over 
the past 12 months, the Board notes that there is no way to 
interpret this information in a manner that would support a 
finding of incapacitating episodes having a total duration of at 
least 4 weeks in a 12 month period (even assuming that the mild 
disc degeneration is part of the service-connected low back 
strain pathology).  Thus, a 40 percent rating under either DC 
5293 (2003) or DC 5243 (effective September 29, 2003) is also not 
warranted.  

The Board also finds that a disability rating greater than 20 
percent is not warranted for the Veteran's lumbar spine disorder 
under DeLuca.  While the above VA examination reports showed some 
loss of motion due to pain, even taking into account the 
additional loss of motion under DeLuca the Veteran still does not 
meet the criteria for a disability rating greater than 20 percent 
under the applicable diagnostic codes.  Thus, the Board finds 
that the currently assigned 20 percent rating for the lumbar 
spine is already taking into consideration the provisions of 
Deluca.   

The Board also finds that no higher evaluations can be assigned 
pursuant to any other potentially applicable diagnostic codes.  
Because there are specific diagnostic codes to evaluate the 
lumbar spine, consideration of other diagnostic codes for 
evaluating the disability does not appear appropriate.  See 38 
C.F.R. § 4.20 (permitting evaluation, by analogy, where the 
rating schedule does not provide a specific diagnostic code to 
rate the disability).  See Butts v. Brown, 5 Vet. App. 532 
(1993).  Staged ratings are not for application since the 
Veteran's back disability is adequately contemplated by the 20 
percent rating.  Should the severity of the back disability 
increase in the future, the Veteran may always file a new claim 
for an increased rating.

The preponderance of the probative evidence in this case does not 
support finding that any criteria for a higher disability rating 
have been met, under either the old or new applicable rating 
criteria.



2.	Hepatitis

The Veteran filed a claim for service connection for various 
disorders while still on active duty and was afforded a VA 
examination in September 2003 which showed an assessment of 
hepatitis A.  By rating decision dated in December 2003 the RO 
granted service connection for hepatitis and assigned a 
noncompensable disability rating under 38 C.F.R. § 4.114, DC 7345 
effective September 8, 2003, the day after the Veteran's 
discharge from military service.   

	Rating Criteria

DC 7345 concerns chronic liver disease without cirrhosis 
(including hepatitis B, chronic active hepatitis, autoimmune 
hepatitis, hemochromatosis, drug-induced hepatitis, etc., but 
excluding bile duct disorders and hepatitis C).  DC 7354 
addresses hepatitis C (or non-A, non-B hepatitis) with serologic 
evidence of hepatitis C infection and the signs and symptoms due 
to hepatitis C infection contained in the rating criteria.

Under both DC 7345 and 7354, a 10 percent evaluation is warranted 
for intermittent fatigue, malaise, and anorexia, or 
incapacitating episodes (with symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least one week, but less than 
two weeks, during the past 12-month period.  A 20 percent 
evaluation contemplates daily fatigue, malaise, and anorexia 
(without weight loss or hepatomegaly), requiring dietary 
restriction or continuous medication, or incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least two weeks, but less than four weeks, 
during the past 12-month period.  A 40 percent evaluation is 
assigned in cases of daily fatigue, malaise, and anorexia, with 
minor weight loss and hepatomegaly, or incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least four weeks, but less than six weeks, 
during the past 12-month period.  A 60 percent evaluation is 
warranted for daily fatigue, malaise, and anorexia, with 
substantial weight loss (or other indication of malnutrition), 
and hepatomegaly, or incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at least 
six weeks during the past 12-month period, but not occurring 
constantly.  A 100 percent evaluation is assigned in cases of 
near-constant debilitating symptoms (such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper quadrant 
pain).

Under both DC 7345 and 7354, sequelae, such as cirrhosis or 
malignancy of the liver, are to be evaluated under an appropriate 
diagnostic code but not using the same signs and symptoms.  
Additionally, an "incapacitating episode" means a period of 
acute signs and symptoms severe enough to require bed rest and 
treatment by a physician.

	Medical Evidence

The September 2003 VA examination report explains, in an 
addendum, that the Veteran's hepatitis panel shows "HAV - AB 
total is positive for IGG ABS to hepatitis A, suggesting 
convalescent phase or past infection with hepatitis A."  The 
Veteran's test results in this regard were otherwise negative, 
including a notation that he was hepatitis C negative.  The 
diagnosis was hepatitis, not otherwise specified.

The November 2005 VA examination report discusses the Veteran's 
account of hepatitis symptomatology and notes that "the 
condition does not affect general body health."  However, the 
Veteran reported that he experienced "easy fatigability" on a 
daily basis.  The symptoms were described as tolerable and "does 
not cause incapacitation."  The Veteran reported that he was not 
receiving any medical treatment for the problem.  Significantly, 
clinical examination revealed that the Veteran's liver function 
test results were within normal limits.  The hepatitis panel 
revealed negative results for hepatitis A antibody, hepatitis B 
surface antigen, hepatitis B core antibody, and hepatitis C.  The 
RIBA for hepatitis C was non-reactive.  The examiner's diagnostic 
conclusion was that the Veteran was now status post hepatitis C; 
this was expressly based on a finding that the Veteran's LFT and 
hepatitis panel came back negative for current pathology.

The November 2008 VA examination report shows that the Veteran 
described his hepatitis symptoms as affecting his general body 
health by causing him to feel fatigued all the time.  The Veteran 
reported fatigability, arthralgia, gastrointestinal disturbances, 
nausea, vomiting, and loss of appetite.  The Veteran described 
that the symptoms occur daily and are debilitating.  However, the 
Veteran denied that the symptoms caused any incapacitation.  The 
Veteran reported that he was not receiving any medical treatment 
for the problem.  Clinical testing revealed that the Veteran's 
liver function tests were once again within normal limits.  The 
hepatitis panel revealed negative results for hepatitis A 
antibody, hepatitis B surface antigen, and hepatitis B core 
antibody; hepatitis C results were pending.  (A more recent VA 
examination report includes hepatitis C test results, discussed 
below.)  The examiner was unable to render any diagnosis at that 
time because no pathology was found.

The December 2009 VA examination report shows that the Veteran 
described his hepatitis symptoms as still affecting his general 
body health by making him fatigued all of the time and causing 
arthralgia.  However, on this occasion he denied gastrointestinal 
disturbances, nausea, vomiting, or loss of appetite; he also 
consistently denied jaundice.  The Veteran reported frequent 
abdominal pain.  The Veteran described that the symptoms were 
nearly constant and were debilitating.  However, the Veteran 
denied that the symptoms caused any incapacitation.  The Veteran 
reported that he was not receiving any medical treatment for the 
issue, but reported that he took frequent rest breaks with any 
physical activities.  Clinical testing revealed that the 
Veteran's liver function tests were once again within normal 
limits.  The hepatitis panel revealed negative results for 
hepatitis A antibody, hepatitis B surface antigen, hepatitis B 
core antibody, and hepatitis C.  The examining physician's 
diagnostic impression was that the Veteran's condition is 
quiescent, with no objective factors of any liver disease and all 
lab tests negative.  The examiner found that the Veteran did not 
have any chronic hepatitis, liver malignancy, or cirrhosis.

Also of record are VA outpatient treatment records dated through 
November 2008 which primarily show treatment for other disorders 
but include notations regarding the Veteran's history of 
hepatitis.  

	Analysis

The Board finds that the preponderance of the evidence indicates  
that the Veteran has no objectively detectable signs of any 
current hepatitis pathology.  Despite multiple examinations, 
there remains no serologic evidence of a chronic hepatitis 
pathology.  The Veteran's reported symptoms cannot form the basis 
of entitlement to a compensable disability rating for hepatitis 
when the objective and serologic evidence shows that there is no 
hepatitis pathology to which to attribute such subjective 
symptoms.  The earliest pertinent evidence from the period on 
appeal shows objective evidence suggestive only of a past, no 
longer active, hepatitis pathology.  Multiple more recent reports 
repeatedly indicate that there is no objective evidence of a 
current hepatitis pathology.

The preponderance of the probative evidence in this case does not 
support finding that any criteria for a higher disability rating 
have been met for hepatitis.  Staged ratings are not of 
application since the Veteran's hepatitis is adequately 
contemplated by the noncompensable rating.  Should hepatitis 
manifest in objective pathology in the future, the Veteran may 
always file a new claim for an increased rating.

3.	Bilateral tinea pedis with bilateral ingrown toenails

The Veteran filed a claim for service connection for various 
disorders while still on active duty and was afforded a VA 
examination in September 2003 which showed an assessment of 
bilateral ingrown toenails.  By rating decision dated in December 
2003 the RO granted service connection for bilateral tinea pedis 
with bilateral ingrown toenails and assigned a noncompensable 
disability rating under 38 C.F.R. § 4.118, DC 7899-7813 effective 
September 8, 2003, the day after the Veteran's discharge from 
military service.  

	
      

Rating Criteria

The applicable rating criteria for skin disorders are found at 38 
C.F.R. § 4.118.  During the pendency of this appeal, the criteria 
for evaluation of skin disorders were amended as of October 23, 
2008.  However, the revisions are applicable to applications for 
benefits received by VA on or after October 23, 2008.  See 73 
Fed. Reg. 54,708 (Sept. 23, 2008).  Here, VA received the 
Veteran's claim while he was on active duty, during the year 
2003.  Therefore, only the pre- October 2008 version of the 
schedular criteria is applicable in this case.

The Veteran's service-connected pathology has been rated by the 
RO as analogous to dermatophytosis or dermatitis under the 
provisions of 38 C.F.R. § 4.118, DC 7899-7813.  DC 7813 provides 
that dermatophytosis is to be rated as disfigurement of the head, 
face, or neck (DC 7800), scars (DCs 7801, 7802, 7803, 7804, or 
7805), or dermatitis (DC 7806), depending upon the predominant 
disability.  38 C.F.R. § 4.118.

Scars other than of the head, face, or neck, are rated under DCs 
7801 to 7805 as follows:

Under DC 7801, scars, other than head, face, or neck, that are 
deep or cause limited motion in an area or areas exceeding six 
square inches (39 square centimeters) warrants a 10 percent 
evaluation; in an area or areas exceeding 12 square inches (77 
square centimeters) warrants a 20 percent evaluation; in an area 
or areas exceeding 72 square inches (465 square centimeters) 
warrants a 30 percent evaluation; and, in an area or areas 
exceeding 144 square inches (929 square centimeters) warrants a 
40 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7801.

Under DC 7802, scars, other than head, face, or neck, that are 
superficial and that do not cause limited motion in an area or 
areas of 144 square inches (929 square centimeters) or greater 
warrants a 10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic 
Code 7802.

Scars in widely separated areas, as on two or more extremities or 
on anterior and posterior surfaces of extremities or trunk, will 
be separately rated and combined in accordance with § 4.25 of 
this part.  Id. at Note (1).  A superficial scar is one not 
associated with underlying soft tissue damage.  Id. at Note (2).

Under DC 7803, superficial and unstable scars warrant a 10 
percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7803.  An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  Id. at Note (1).  A 
superficial scar is one not associated with underlying soft 
tissue damage.  Id. at Note (2).

Under DC 7804, superficial scars that are painful on examination 
warrant a 10 percent evaluation.  Note (1) defines a superficial 
scar as one not associated with underlying soft tissue damage.  
Scars are otherwise rated based on limitation of function of 
affected part pursuant to Diagnostic Code 7805.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7804, 7805.

Under DC 7806, a noncompensable rating applies where less than 5 
percent of the entire body or less than 5 percent of exposed 
areas are affected, and; no more than topical therapy required 
during the last 12 months.  To be entitled to the next-higher 10 
percent rating, at least 5 percent, but less than 20 percent of 
the entire body, or at least 5 percent but less than 20 percent, 
of exposed areas are affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs required 
for a total duration of less than six weeks during the past 12-
month period.  A 30 percent rating is assigned when 20 to 40 
percent of the entire body or 20 to 40 percent of exposed areas 
are affected, or; systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration of 
six weeks or more, but not constantly, during the past 12-month 
period.

DC 5284 provides criteria for rating other foot injuries.  A 
moderate foot injury warrants a 10 percent disability rating.  A 
moderately severe foot injury warrants a 20 percent disability 
rating, and a severe foot injury is assigned a 30 percent 
disability rating.  A note to Diagnostic Code 5284 provides that 
a 40 percent disability evaluation will be assigned for actual 
loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 
5284.

	Medical Evidence

The September 2003 VA examination report shows that the Veteran 
described itching and crusting associated with tinea pedis, and 
ingrown toenails with crusting.  Examination revealed evidence of 
ingrown toenails which had been partially removed.  Examination 
also revealed evidence of mild tinea pedis; involvement was 0 
percent of exposed area and 0.5 percent of nonexposed area, with 
no evidence of disfigurement.  Diagnoses of bilateral tinea pedis 
and ingrown toenails were noted.

The November 2005 VA examination report shows that the Veteran 
described shedding and crusting from bilateral tinea pedis with 
"no functional impact...."  The Veteran described that his 
bilateral ingrown toenails caused pain in the big toe during 
prolonged walking.  The examiner confirmed diagnoses of bilateral 
tinea pedis with bilateral ingrown toenails; the examiner 
remarked that there was yellow discoloration and thickening 
around some toes, there were ingrown toenails of the big toes 
bilaterally, but there was no tenderness elicited from pressing 
on an affected toenail.

The January 2008 VA examination report shows that the Veteran 
described itching, shedding, and crusting associated with his 
bilateral tinea pedis; he treated with topical medications.  He 
also described itching and pain associated with his bilateral 
ingrown toenails.

Examination of the skin revealed, in pertinent part, scaly nails 
on the lateral toes bilaterally.  These featured exfoliation and 
crusting.  There was no ulceration, disfigurement, tissue loss, 
induration, inflexibility, hypopigmentation, hyperpigmentation, 
abnormal texture, or limitation of motion.  Skin lesion coverage 
involved no exposed areas and "0.01%" of whole body.  
Objectively, discoloration of the nails was noted and, 
significantly, "objectively tenderness on the nails of big 
toe."

The December 2009 VA examination report shows that the Veteran 
again described constant itching and shedding around his 
toenails; he treated the tinea pedis with topical cream and oral 
systemic antifungal medication.  However, the Veteran stopped 
taking the systemic medication because he felt it was affecting 
his liver.  The Board observes that the report clearly reflects 
that the Veteran discontinued the use of the medication in 
question, and that the medication was an antifungal medication 
and not of a type such as corticosteroids or immunosuppressive 
drugs.

The Veteran described that the toenail itching and swelling made 
walking difficult.  Examination of the skin revealed, in 
pertinent part, crusty legions on the big toes bilaterally.  
These featured exfoliation and crusting.  There was no 
ulceration, disfigurement, tissue loss, induration, 
inflexibility, hypopigmentation, hyperpigmentation, or abnormal 
texture.  Skin lesion coverage involved no exposed areas and 
"0.000001%" of whole body.  Diagnostic findings included active 
tinea pedis with crusty lesions on the nails of the big toe 
bilaterally.  

Also of record are VA outpatient treatment records dated through 
November 2008 which primarily show treatment for other disorders 
but include notations regarding the Veteran's bilateral tinea 
pedis with bilateral ingrown toenails.

	Analysis

The Board finds that the evidence described above corroborates 
the Veteran's contentions in this case to the extent that 
multiple medical examination reports show that the residuals of 
ingrown toenails with skin disease around some toes, and the 
Board finds that the Veteran's description of pain in his toes 
interfering with prolonged walking is plausible and supported by 
the evidence.  Although the Veteran's toes were not demonstrated 
to be tender on palpation on each examination of record, the 
January 2008 VA examination report clearly confirmed objective 
tenderness of the ingrown big toe nails.  The Board notes the 
showing of objective tenderness on examination, the objective 
evidence of ingrown toenail pathology, and the Veteran's credible 
plausible testimony concerning pain from the affected toes during 
prolonged walking.  There is no significantly persuasive evidence 
to the contrary.  Thus, resolving reasonable doubt in favor of 
the Veteran, the Board finds that separate 10 percent initial 
disability ratings are warranted for the ingrown toenails on each 
foot under DC 7804.

The preponderance of the evidence is against assignment of any 
rating in excess of the separate 10 percent ratings now assigned 
for the disability of each foot.  The evidence does not show 
pertinent pathology involving an area or areas exceeding 12 
square inches (77 square centimeters).  The evidence also does 
not show any unstable scarring of the pertinent skin.  
Additionally, the evidence does not reflect a need for systemic 
therapy such as corticosteroids or other immunosuppressive drugs 
for six weeks during a 12 month period; the Veteran is noted to 
have discontinued taking an antifungal medication, but the 
evidence does not indicate any necessity for medication 
comparable to systemic corticosteroids or immunosuppressive drugs 
for a six week duration during a year.  

Consideration has also been given to whether any higher rating 
may be warranted on the basis of limitation of function of the 
foot.  The Board acknowledges that DC 5284 provides a 20 percent 
rating for moderately severe disability of the foot.  In this 
case, however, the evidence does not show moderately severe 
disability of either foot due to the disability on appeal; nor is 
there demonstrated functional loss otherwise meeting any 
applicable criteria for higher ratings in this case.

4.	Polyneuropathy, right upper extremity and left upper 
extremity

A review of the Veteran's service treatment records shows that 
the Veteran complained of right hand tingling and numbness in 
July 2003.  The Veteran filed a claim for service connection for 
various disorders while still on active duty and was afforded a 
VA examination in September 2003 which showed an assessment of 
early polyneuropathy.  By rating decision dated in December 2003 
the RO granted service connection for right and left upper 
extremity polyneuropathy and assigned a noncompensable disability 
ratings for each extremity under 38 C.F.R. § 4.124a, Diagnostic 
Code (DC) 8515 effective September 8, 2003, the day after the 
Veteran's discharge from military service.   

	Rating Criteria	

Under DC 8515, incomplete paralysis of the median nerve of the 
major hand warrants a 10 percent rating when mild, a 30 percent 
rating when moderate, and a 50 percent rating when severe.  
Complete paralysis of the median nerve of the major hand warrants 
a 70 percent rating.  Further, incomplete paralysis of the median 
nerve of the minor hand warrants a 10 percent rating when mild, a 
20 percent rating when moderate, and a 40 percent rating when 
severe.  Complete paralysis of the median nerve of the minor hand 
warrants a 60 percent rating.  38 C.F.R. § 4.124a, DC 8515.

Under DC 5215, a 10 percent rating is warranted for dorsiflexion 
that is limited to less than 15 degrees; or palmar flexion 
limited in line with the forearm.

	Medical Evidence

The September 2003 VA examination report shows that the Veteran 
complained of right hand numbness and tingling that was 
intermittent and of variable frequency and duration.  Examination 
revealed motor strength to be normal, sensation to be normal, and 
reflexes to be 2+ with pertinent abnormalities noted.

The November 2005 VA examination report shows a consistent report 
of numbness, tingling, and parasthesia in the right arm.  Range 
of motion testing was performed for both of the Veteran's wrists 
and revealed fully normal ranges of motion in every respect 
bilaterally, with absolutely no limitation of motion, including 
after repetitive use.  Neurological examination findings of 
neuralgia, but no sensory deficit on examination.  Neurological 
examination of the upper extremities  revealed normal motor 
function, normal sensory function, bilateral reflexes 2+ biceps 
jerk and 2+ triceps jerk with no noted abnormalities.  The 
Veteran did have a positive Tinel and Phalen test on the right 
side, and these tests were negative on the left side.  The 
examiner diagnosed Carpal tunnel syndrome of the right hand based 
upon the Tinel and Phalen tests.

The January 2008 VA examination report shows that the Veteran 
reported tingling and numbness and abnormal sensation of the 
right hand and right forearm.  However, the Veteran reported no 
anesthesia, weakness, or paralysis.  The Veteran complained of 
pain in the right hand elicited by physical activity, although he 
also described that the pain was constant; the Veteran was able 
to function without medication and the pain was relieved by rest.  
The Veteran denied receiving any medical treatment for the 
problem.  Examination revealed no abnormal findings of the 
peripheral nerves.  Motor function of the upper extremities was 
normal, sensory function was normal, reflexes were normal 
bilaterally with 2+ biceps jerk and 2+ triceps jerk.  The 
examiner diagnosed status post neuropathy in the upper 
extremities.  The examiner noted that there were no objective 
signs of the subjectively reported bilateral hand parasthesia and 
numbness; the Tinel and Phalen tests were negative and sensation 
was normal.

The December 2009 VA examination report shows that the Veteran 
described tingling and numbness in his right hand, without 
weakness.  The Veteran described the symptoms as constant, and 
described that writing was difficult, he cannot use a hammer, and 
lifting is difficult.  The Veteran also described tingling and 
numbness of the left hand with abnormal sensation, but without 
pain, anesthesia, weakness, or paralysis.  These symptoms were 
described to occur intermittently as often as twice per week with 
each occurrence lasting one day.  The Veteran denied receiving 
medical treatment for the problem, described having to rest until 
symptoms subside, and reported the overall functional impairment 
was that lifting was difficult with his left hand.  Range of 
motion testing was performed for both of the Veteran's wrists and 
revealed fully normal ranges of motion in every respect 
bilaterally, with absolutely no limitation of motion, including 
after repetitive use.  Neurological examination of the upper 
extremities revealed normal motor function, normal sensory 
function, and normal bicep and tricep jerk reflexes 2+ 
bilaterally with no noted abnormalities.  Tinel's sign was 
positive bilaterally, while Phalen sign was positive on the 
right.  The examiner diagnosed carpal tunnel syndrome in the 
right upper extremity manifested by the positive Tinel and Phalen 
tests.  The examiner also diagnosed carpal tunnel syndrome in the 
left hand, explaining that the Tinel sign was the only finding in 
the neurological examination of the left hand.  Sensation, 
strength, and reflexes were all within normal limits.  There was 
noted to be no evidence of polyneuropathy, and only the median 
nerve was found to be affected by carpal tunnel syndrome.

Also of record are VA outpatient treatment records dated through 
November 2008 which primarily show treatment for other disorders 
but include notations regarding the Veteran's polyneuropathy of 
the upper extremities.

	Analysis

Based on the evidence of record, the Board finds that a 
compensable disability rating is not warranted for the Veteran's 
service-connected polyneuropathy of the right and left upper 
extremities.  Although the Veteran describes subjective symptoms 
including pain and numbness, objective testing showed that motor 
function and sensation were intact in every examination report 
and there is no objective evidence of any limitation of motion or 
functional deficit in either upper extremity.  In sum, there has 
been no objective finding of mild incomplete paralysis to warrant 
a 10 percent rating for either arm, nor any functional limitation 
otherwise warranting a compensable disability rating.

Conclusion and Extraschedular Consideration

In this decision, the Board has found that the VA examination 
reports of record are highly probative evidence with regard to 
evaluating the severity of the Veteran's disabilities on appeal 
in this case.  The reports specifically document and address the 
Veteran's symptom complaints, document the pertinent specialized 
clinical findings, and present competent medical examiners' 
assessments of the disabilities informed by direct interview and 
inspection of the Veteran together with consideration of the 
pertinent history.

The Board has reviewed the entirety of the evidence of record, 
including the Veteran's testimony, service treatment records, and 
additional VA treatment records.  The Board finds that none of 
the evidence of record probatively contradicts the findings 
discussed above, nor does any of the evidence of record otherwise 
probatively show that the criteria for any further increased 
rating are met in this case.

The Board acknowledges that the Veteran, in advancing this 
appeal, believes that the disabilities on appeal have been more 
severely disabling than the assigned disability ratings reflect.  
Medical evidence is generally required to probatively address 
questions requiring medical expertise; lay assertions do not 
constitute competent medical evidence for these purposes.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay 
assertions may serve to support a claim by supporting the 
occurrence of lay-observable events or the presence of symptoms 
of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 
38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).

The Board has carefully considered the Veteran's contentions and 
testimony.  Lay testimony is competent to describe such 
complaints as pain, itching, malaise, and numbness (among 
others).  In this case, however, the competent medical evidence 
offering detailed specific findings and specialized 
determinations pertinent to the rating criteria are the most 
probative evidence with regard to evaluating the pertinent 
symptoms for the disabilities on appeal.  The Board accepts the 
Veteran's testimony regarding his experience with symptoms he 
attributes to the disabilities on appeal, but relies upon the 
competent medical evidence with regard to the specialized 
quantification and evaluation of the pertinent clinical features 
of disability.  The lay testimony has been considered together 
with the probative medical evidence clinically evaluating the 
severity of the pertinent disability symptoms.  The preponderance 
of the most probative evidence does not support assignment of any 
further increased ratings in this case.

Finally, in making these determinations, the Board has considered 
the provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with the 
negative evidence with regard to any adverse determination in 
this decision.  The preponderance of the evidence is against 
finding entitlement to any further increased rating in this 
appeal.  To that extent, as the preponderance of the evidence is 
against the claims, the benefit-of-the- doubt doctrine does not 
apply and the claim must be denied.  See Gilbert v. Derwinski, 1 
Vet. App 49 (1990).

The Board also recognizes that the Veteran and the record refer 
to the impact of the service-connected disabilities on the 
Veteran's functioning, including work functioning.  In general, 
the schedular disability evaluations are determined by the 
application of a schedule of ratings which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  The application of such schedular criteria was discussed 
in great detail above.  To accord justice in an exceptional case 
where the schedular standards are found to be inadequate, the RO 
is authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe a veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe a veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate a veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether a veteran's exceptional disability picture includes other 
related factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 116.  If this is the 
case, then the RO or the Board must refer the matter to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular rating.  
Id.

In this case, the symptoms described by the Veteran fit squarely 
within the criteria found in the relevant DCs for the disability 
at issue.  Furthermore, a review of the record shows that the 
Veteran is in receipt of Social Security disability benefits for 
anxiety related disorders and an alcohol abuse disorder.  As 
such, it appears that the Veteran's unemployability is due to 
this conditions rather than the service-connected disorders 
discussed above.  In short, the rating criteria contemplate not 
only his symptoms but the severity of his disabilities.  For 
these reasons, referral for extraschedular consideration is not 
warranted.

Additionally, the Court recently held that a request for a total 
disability rating for compensation purposes based on individual 
unemployability due to service-connected disabilities (TDIU), 
whether expressly raised by the Veteran or reasonably raised by 
the record, is not a separate 'claim' for benefits, but rather, 
can be part of a claim for increased compensation.  Rice v. 
Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if 
the claimant or the evidence of record reasonably raises the 
question of whether the Veteran is unemployable due to a 
disability for which an increased rating is sought, then part and 
parcel with the increased rating claim is the issue whether a 
TDIU is warranted as a result of that disability.  Id.

The Board has considered whether the claimant or the evidence of 
record reasonably raises the question of whether the Veteran is 
unemployable due to a disability for which an increased rating is 
currently sought in this appeal.  In the present case, the Board 
finds no such question is before the Board.  Significantly, the 
Board notes that a March 2006 RO rating decision denied the 
Veteran's claim of entitlement to TDIU; that claim was raised on 
a contention of unemployability due to the totality of his 
service-connected disabilities, including posttraumatic stress 
disorder (PTSD) which has a 30 percent rating that is not 
currently a part of the appeal before the Board.  The Veteran's 
highest rating for any service-connected disability is the 30 
percent rating in effect for his PTSD.  The Veteran did not 
appeal the March 2006 denial of entitlement to TDIU, nor has he 
submitted any additional statements or evidence regarding any 
change in his employment capacity, nor has he contended that he 
is unemployable due specifically to the disabilities currently on 
appeal before the Board (which do not include his disability with 
the highest rating).  The Board also observes that the Veteran 
appears to be possibly in the process of appealing the rating 
assigned for his service-connected PTSD; to the extent that such 
an issue is pending, adjudication of entitlement to TDIU would be 
inappropriate at this time.  Thus, the issue of TDIU is not for 
present consideration.  See Rice v. Shinseki, 22 Vet. App. 447 
(2009).

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant [DC's]," and that 
the range of disability applied may be between 0% and 100% 
"based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In cases where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess, 19 Vet. 
App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
appellant bears the burden of demonstrating any prejudice from 
defective notice with respect to the downstream elements.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  

In this case, substantially compliant notice was sent in June 
2008 and the claim was readjudicated in a January 2010 
supplemental statement of the case.  Mayfield, 444 F.3d at 1333.  
Moreover, the record shows that the appellant was represented by 
a Veteran's Service Organization and its counsel throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 
427 (2006).  

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, obtained medical opinions as to the etiology and 
severity of disabilities, and afforded the appellant the 
opportunity to give testimony before the Board although he 
declined to do so.  The Board notes that the Veteran's records in 
the custody of the Social Security Administration (SSA) have been 
obtained and associated with the claims file.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.



ORDER

An initial disability rating greater than 20 percent for the 
Veteran's low back strain is denied.

An initial compensable disability rating for hepatitis is denied.

Separate 10 percent initial disability ratings (but no higher) 
for each of the ingrown toenails of the bilateral great toes, as 
manifestations of the service-connected bilateral tinea pedis 
with ingrown toenails, are warranted.  To this extent, the appeal 
is granted.

An initial compensable disability rating for polyneuropathy, 
right upper extremity, is denied.

An initial compensable disability rating for polyneuropathy, left 
upper extremity, is denied.



____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


